Clifford F. Brown, J.,
concurring. I concur in the syllabus and just result reached today in this case. However, the majority opinion states that we have consistently held that the purpose of uninsured motorist coverage is to provide coverage for bodily injuries or death caused by another who is at fault, citing the Abate v. Pioneer Mut. Cos. Co. (1970), 22 Ohio St. 2d 161 [51 O.O.2d 229], Curran v. State Automobile Mut. Ins. Co. (1971), 25 Ohio St. 2d 33 [54 O.O.2d 166], and Bartlett v. Nationwide Mut. Ins. Co. (1973), 33 Ohio St. 2d 50 [62 O.O.2d 406] cases. That statement is inaccurate because it is incomplete. What we actually and correctly stated in Abate and Curran, supra, was that uninsured motorist coverage is designed to protect persons injured in automobile accidents from losses which, because of the tortfeasor’s lack of liability coverage, would otherwise go uncompensated. Abate, at 165; Curran, at 38.
We reaffirmed this proposition in the later case of Ady v. West American Ins. Co. (1982), 69 Ohio St. 2d 593, at 595 [23 O.O.3d 495], where we recited the foregoing language from Abate and Curran, supra, and further explained:
“* * * We also concluded in Bartlett, supra, that ‘* * * the legislative purpose in creating compulsory uninsured motorist coverage was to place the injured policyholder in the same position, with regard to the recovery of damages, that he would have been in if the tortfeasor had possessed liability insurance.’ This statement of the legislative purpose was repeated *130in Shearer v. Motorists Mutl. Ins. Co. (1978), 53 Ohio St. 2d 1, 7 [7 O.O.3d 1].
“Thus, we have consistently determined that the public policy of the uninsured motorist statute is to protect persons injured in motor vehicle accidents from losses because of the tort-feasor’s lack of liability insurance coverage. * * *” (Emphasis added.)
Celebrezze, C.J., and Sweeney, J., concur in the foregoing concurring opinion.